Title: The Committee of Secret Correspondence to the American Commissioners to France, 24 October 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Philada. October 24th 1776
The Congress having Committed to our Charge and Management their Ship of War called the Reprisal, Commanded by Lambert Wickes Esqr. carrying sixteen Six pounders and about one hundred and twenty Men, We have allotted her to carry Doctor Franklin to France and directed Capt. Wickes to proceed for the Port of Nantes where the Doctor will land and from thence proceed to Paris, and he will either carry with him or send forward this letter by express as to him may then appear best. The Reprisal is a fast sailing Ship and Capt. Wickes has already done honor in Action to the American Flagg. We have therefore ordered him to land at Nantes some Indico he has onboard take in any Refreshments, Stores, Provisions or other necessarys he may want and immediately to proceed on a Cruize against our Enemies, and we think he will not be long before he meets with a sufficient Number of Prizes. We have directed him to send them into such of the French Ports as are most Convenient addressing them at Dunkirk to Messrs. P. Stival & Son, at Havre de Grace to Mr. Andw Limozin, at Bourdeaux to Messrs. Saml & J H Delap at Nantes to Messrs. Pliarne, Penet & Company and at any other Ports in France to such persons as you may appoint to receive them, when he finishes his Cruize he will call in at Nantes, Bourdeaux or Brest for your orders and advices which we beg you will have ready for him lodged at those places. In Consequence of this plan for the Reprisals Cruize we desire you to make immediate application to the Court of France to Grant the Protection of their Ports to American Men of War and their Prizes, shew them that British Men of War under Sanction of an act of Parliament are daily Capturing American Ships and Cargoes. Shew them the Resolves of Congress for making Reprisals on British and West India property and that our Continental Men of War and Numerous private Ships of War are most successfully employed in executing those Resolutions of the Congress. Shew them the Justice and equity of this proceeding and surely they cannot, they will not refuse the protection of their Ports to American Ships of War, Privateers and their Prizes. If your application on this head is crowned with success, try another which it is their interest to grant. That is to obtain leave to make Sale of those Prizes and their Cargoes or any part thereof that may be suitable for that Country. If you succeed in this also, you must appoint some person to Act as judge of the Admiralty who shoud give the Bond prescribed for those Judges to determine in all Cases agreable to the Rules and Regulations of Congress and for this purpose we will Report to Congress some Resolves Vesting you with Authority to make such appointment and Authorizing such judge to Condemn without a jury as required here. If these Resolves are agreed to by Congress they shall be immediately transmitted to you. If they are not that plan must drop and the Prizes must all proceed for America for Condemnation. You can in the mean time consult the Ministers whether they will permit such Courts in France and in the French West India Islands. If protection is granted to our Cruizers and their Prizes you will immediately procure proper orders to be sent to the Officers of all their Ports on this subject, and write yourselves to those House’s we have named at the several Ports that the Prizes are to remain for Capt. Wickes’s further orders, also lodge such orders with proper persons at the other Ports in France. On the Contrary if The Prizes are not to be protected in their Ports then give immediate Notice to all those Houses and proper persons at the other Ports to furnish the Prizes that Capt. Wickes of the Reprisal may send into their port with any Necessarys the Prize master may judge they stand in need of and to order him immediately to make the best of his way with the Prize to the first safe Port he can make in the United States of America lodge advice also for Cap. Wickes at Bourdeaux Brest and Nantes whether his Prizes are to be protected in Port or not and whether or not any sales will be permitted. If they are protected he can take his own time to Collect and bring them Home under his own Convoy, if any sale is permitted he can sell perishable Commodities and Vessels unfit for so long a Voyage as to this Coast. If no protection for Prizes they will be come away by your orders and need not stay for his, and If they deny Protection to our Cruizers themselves, he will only remain in Port for your advices and to obtain such supplys as may be necessary. We have recommended Cap. Wickes to take onboard his own Ship as many Valuable Commodities as he can if he is successfull but shou’d he be unsuccessfull in Cruizing then Messrs. Pliarne & Co. may put some Goods onboard when he is coming away. You will readily see the Tendancy these measures have, and as their consequences may be very important so we hope your attention to them will be immediate and Constant whilst necessary. Capt. Wickes is a Worthy Man as such we recommend him and shou’d he have the misfortune to be taken or meet with any other misfortune we hope you will adopt measures for his relief. He will treat Prisoners with Humanity and we are Convinced his Conduct will do honor to his appointment. We have the honor to be Gentlemen Your most obedient and Most humble Servants
Robt MorrisRichard Henry LeeJno WitherspoonWill Hooper

To The Commissioners of the United States of America at the Court of France

 
Notation: 1776 Letter from Morriss Lee & Co Philadelphia 24 Octor. To Commissioners
